

117 HR 1719 IH: Emergency Tribal Housing Assistance Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1719IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Vargas (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide homelessness and supportive services assistance for Native Americans to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Emergency Tribal Housing Assistance Act of 2021.2.Homelessness assistance and supportive services programs for Native Americans(a)AppropriationIn addition to amounts otherwise made available, out of any money in the Treasury not otherwise appropriated, there are appropriated for fiscal year 2021, $750,000,000, to remain available until September 30, 2025, to prevent, prepare for, and respond to coronavirus, for activities and assistance authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), under title VIII of NAHASDA (25 U.S.C. 4221 et seq.), and under title I of the Housing and Community Development Act of 1974 with respect to Indian tribes (42 U.S.C. 5301 et seq.), which amounts shall be made available as follows:(1)Housing block grants$455,000,000 shall be available for the Native American Housing Block Grants and Native Hawaiian Housing Block Grant programs, as authorized under titles I and VIII of NAHASDA, subject to the following terms and conditions:(A)FormulaOf the amounts made available under this paragraph, $450,000,000 shall be for grants under title I of NAHASDA and shall be distributed according to the same funding formula used in fiscal year 2021.(B)Native HawaiiansOf the amounts made available under this paragraph, $5,000,000 shall be for grants under title VIII of NAHASDA.(C)UseAmounts made available under this paragraph shall be used by recipients to prevent, prepare for, and respond to coronavirus, including to maintain normal operations and fund eligible affordable housing activities under NAHASDA during the period that the program is impacted by coronavirus. In addition, amounts made available under subparagraph (B) shall be used to provide rental assistance to eligible Native Hawaiian families both on and off the Hawaiian Home Lands.(D)Timing of obligationsAmounts made available under this paragraph shall be used, as necessary, to cover or reimburse allowable costs to prevent, prepare for, and respond to coronavirus that are incurred by a recipient, including for costs incurred as of January 21, 2020.(E)WaiversAny provision of statute or regulation used to administer amounts made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), shall be waived upon a finding that any such waivers or alternative requirements are necessary to expedite or facilitate the use of amounts made available under this paragraph.(F)Unobligated amountsAmounts made available under this paragraph which are not accepted, are voluntarily returned, or otherwise recaptured for any reason shall be used to fund grants under paragraph (2).(2)Indian community development block grants$280,000,000 shall be available for grants under title I of the Housing and Community Development Act of 1974, subject to the following terms and conditions:(A)UseAmounts made available under this paragraph shall be used, without competition, for emergencies that constitute imminent threats to health and safety and are designed to prevent, prepare for, and respond to coronavirus.(B)PlanningNot to exceed 20 percent of any grant made with funds made available under this paragraph shall be expended for planning and management development and administration.(C)Timing of obligationsAmounts made available under this paragraph shall be used, as necessary, to cover or reimburse allowable costs to prevent, prepare for, and respond to coronavirus incurred by a recipient, including for costs incurred as of January 21, 2020.(D)Inapplicability of public services capNotwithstanding section 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(8)), there shall be no per centum limitation for the use of funds made available under this paragraph for public services activities to prevent, prepare for, and respond to coronavirus.(E)WaiversAny provision of any statute or regulation used to administer amounts made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), shall be waived upon a finding that any such waivers or alternative requirements are necessary to expedite or facilitate the use of amounts made available under this paragraph.(3)Technical assistance$10,000,000 shall be used, without competition, to make new awards or increase prior awards to existing technical assistance providers to provide an immediate increase in training and technical assistance to Indian tribes, Indian housing authorities, and tribally designated housing entities for activities under this section.(4)Other costs$5,000,000 shall be used for the administrative costs to oversee and administer the implementation of this section, and pay for associated information technology, financial reporting, and other costs.